DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  21st MORTGAGE CORPORATION,
                           Appellant,

                                    v.

               CITIZENS PROPERTY INSURANCE CORP.,
                             Appellee.

                              No. 4D20-1636

                          [February 18, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott R. Kerner, Judge; L.T. Case No. 502019CA005630.

    Laura H. Mirmelli of Busch Slipakoff Mills & Slomka LLC, Atlanta, GA,
for appellant.

  Michelle Diverio and Alejandro Sanchez, Parraga of Lydecker Diaz,
Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.